DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 31, 2022 in response to the previous Office Action (03/31/2022) is acknowledged and has been entered.
	Claims 1 – 3, 5 – 17 and 17 – 20 are currently pending.
Claims 4 and 16 are canceled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objections to claim 5 and 17.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 31, 2022, with respect to amended claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 3, 5 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of an image sensor, comprising: a pixel array, wherein the pixel array comprises a preset quantity of pixel units arranged in a predetermined manner, and the pixel unit comprises a first pixel and a second pixel adjacent to the first pixel; the first pixel comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the second pixel comprises a green sub-pixel, a preset sub-pixel, and at least one of a red sub-pixel and a blue sub-pixel; both the first pixel and the second pixel are full-pixel dual-core focusing pixels, and each of the first pixel and the second pixel comprises four full-pixel dual-core focusing sub-pixels; and the preset sub-pixel receives an infrared band and one of a red band, a green band, and a blue band, or the preset sub-pixel receives an infrared band, a red band, a green band, and a blue band; a position of the preset sub-pixel in the second pixel is the same as a position of the red sub-pixel, the green sub-pixel, or the blue sub-pixel in the first pixel; or a position of the preset sub-pixel in the second pixel is the same as a position of a first combined sub-pixel in the first pixel or the same as a position of a second combined sub-pixel in the first pixel; wherein the first combined sub-pixel is a combination of half the red sub-pixel and half the green sub-pixel that are adjacent; and the second combined sub-pixel is a combination of half the green sub-pixel and half the blue sub-pixel that are adjacent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698